Exhibit 10.1

EXCHANGE AGREEMENT

This Exchange Agreement (the “Agreement”) is entered into as of the      day of
May, 2020, by and between Tyme Technologies, Inc., a Delaware corporation (the
“Company”), and the undersigned holder of the Existing Warrant (as defined
below) (the “Holder”), with reference to the following facts:

A. The Holder has previously acquired that certain Warrant to Purchase Common
Stock (the “Existing Warrant”) currently exercisable into such aggregate number
of shares of Common Stock as set forth on the signature page of the holder
attached hereto;

B. The Company has duly authorized the issuance to the Holder, in exchange for
the Existing Warrant, of such aggregate number of shares of Common Stock as are
set forth on the signature page of the Holder attached hereto (the “Exchange
Shares”);

C. Each of the Company and the Holder desire to effectuate such exchange on the
basis and subject to the terms and conditions set forth in this Agreement;

D. The exchange of the Existing Warrant for the Exchange Shares is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”);

E. Concurrently herewith, the Company is separately negotiating, and intends to
implement, the exchange of warrants to purchase Common Stock issued in the same
underwritten offering as the Existing Warrant (the “Other Warrants”) that are
currently outstanding and held by other Purchasers (the “Other Holders”) into
shares of Common Stock (the “Other Exchange Shares”); except that one or more
Other Holders intend to exchange Other Warrants for new warrants to purchase
shares of Common Stock on different terms than the Existing Warrant (the
“Exchange Warrant”);

F. The Other Holders intend to exchange the Other Warrants by entering into
agreements (the “Other Agreements”) in the same form as this Agreement (other
than proportional changes based upon the difference in aggregate number of
shares of Common Stock issuable upon exercise of the remaining Other Warrants
outstanding and the payment of legal expenses with respect hereto, and changes
necessitated by an exchange of a Warrant for an Exchange Warrant); and

G. Capitalized terms used but not otherwise defined herein shall have the
meaning as set forth in the Existing Warrant.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

1.    Exchange

(a)    On the Effective Date (as defined below), pursuant to Section 3(a)(9) of
the Securities Act, the Holder hereby agrees to convey, assign and transfer the
Existing Warrant to the Company in exchange for which the Company agrees to
issue the Exchange Shares to the Holder



--------------------------------------------------------------------------------

by deposit/withdrawal at custodian in accordance with the DWAC instructions on
the signature page of the Holder, which Exchange Shares shall be issued without
a securities laws restrictive legend and shall be freely tradable by the Holder
(the “Exchange”), provided, however the Holder and the Exchange Shares shall be
subject to the contractual obligations of the Leak-Out Agreement (as defined
below) and, to the extent the Exchange Shares have not been sold by the Holder
in compliance with the Leak-Out Agreement, the Holder agrees to keep such
Exchange Shares in a segregated account (which account, for the avoidance of
doubt, may also hold other securities issued by other entities)(the “Holder
Account”) at a bank, investment bank, broker-dealer or other similar financial
institution (the “Holder Account Bank”). From time to time, but not in excess of
twice in any trailing 30 day period, the Company may request in writing to the
Holder for a copy of the statement of the aggregate number of Exchange Shares
held in the Holder Account provided by the Holder Account Bank (each, a “Holder
Account Statement”). The Holder shall, as soon as commercially practical after
receipt of such request, but in no event later than the third (3rd) Trading Day
after such request, deliver such Holder Account Statement to the Company. For
the avoidance of doubt, the Company acknowledges that each Holder Account
Statement shall be redacted with respect to any securities both held in the
Holder Account and not issued by the Company. As soon as commercially
practicable following the Effective Date, the Holder shall deliver or cause to
be delivered to the Company (or its assignee) the Existing Warrant (or affidavit
of lost warrant, in form provided upon request by the Company and reasonably
acceptable to the Holder). Concurrently with delivery of the Exchange Shares to
the Holder (or its assignee), the Holder hereby relinquishes all rights, title
and interest in the Existing Warrant (including any claims the Holder may have
against the Company related thereto) and assigns the same to the Company and the
Existing Warrant shall be cancelled. Concurrently herewith, the Holder has
executed and delivered to the Company the leak-out agreement, in the form
attached hereto as Exhibit A (the “Leak-Out Agreement”).

(b) The Company and the Holder shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

2.    Company Representations and Warranties. The Company represents and
warrants to the Holder, and covenants for the benefit of the Holder, as follows:

(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Delaware, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect. For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

(b) The issuance of the Exchange Shares is duly authorized and, upon issuance in
accordance with the terms hereof, the Exchange Shares shall be validly issued,
fully paid and non-assessable and free from all preemptive or similar rights,
taxes, liens and charges and other encumbrances with respect to the issue
thereof and the Exchange Shares shall be fully paid and nonassessable with the
holder thereof being entitled to all rights accorded to a holder of Common
Stock. No commission or other remuneration has been paid by the Holder to the
Company in connection with the Exchange or any transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

(c) This Agreement and the Leak-Out Agreement have been duly authorized, validly
executed and delivered on behalf of the Company and each is a valid and binding
agreement and obligation of the Company enforceable against the Company in
accordance with its terms, subject to limitations on enforcement by general
principles of equity and by bankruptcy or other laws affecting the enforcement
of creditors’ rights generally, and the Company has full power and authority to
execute and deliver the Agreement, the Leak-Out Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder.

(d) The execution and delivery of the Agreement, the Leak-Out Agreement and the
consummation of the transactions contemplated by this Agreement and the Leak-Out
Agreement by the Company, will not (i) conflict with or result in a breach of or
a default under any of the terms or provisions of, (A) the Company’s certificate
of incorporation or by-laws, or (B) of any material provision of any indenture,
mortgage, deed of trust or other material agreement or instrument to which the
Company is a party or by which it or any of its material properties or assets is
bound, (ii) result in a violation of any provision of any law, statute, rule,
regulation, or any existing applicable decree, judgment or order by any court,
Federal or state regulatory body, administrative agency, or other governmental
body having jurisdiction over the Company, or any of its material properties or
assets or (iii) result in the creation or imposition of any material lien,
charge or encumbrance upon any material property or assets of the Company or any
of its subsidiaries pursuant to the terms of any agreement or instrument to
which any of them is a party or by which any of them may be bound or to which
any of their property or any of them is subject, except in the case of clauses
(i)(B), (ii) or (iii) for any such conflicts, breaches, or defaults or any
liens, charges, or encumbrances which would not have a Material Adverse Effect.

(e) Assuming the accuracy of the representations and warranties of the Holder
contained herein, the Exchange is exempt from registration under the Securities
Act, pursuant to the exemption provided by Section 3(a)(9) thereof, and
applicable state securities laws.

(f) No consent, approval or authorization of or designation, declaration or
filing with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Exchange Shares or the consummation of any other
transaction contemplated by this Agreement.

(g) The Company has complied and will comply with all applicable federal and
state securities laws in connection with the offer, issuance and delivery of the
Exchange Shares hereunder. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Exchange Shares, or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Exchange Shares under
the registration provisions of the Securities Act and applicable state
securities laws. Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Exchange Shares.

 

3



--------------------------------------------------------------------------------

(h) There is no action, suit, proceeding, or, to the knowledge of the Company,
inquiry or investigation, before or any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
its Subsidiaries’ officers or directors, whether of a civil or criminal nature
or otherwise, in their capacities as such.

(i) The Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of the Exchange. Other than the exchange of the Existing
Warrants, the Company has not received any consideration for the Exchange
Shares.

3.    Holder Representations and Warranties.

(a) This Agreement and the Leak-Out Agreement have been duly authorized, validly
executed and delivered by the Holder and each is a valid and binding agreement
and obligation of the Holder, enforceable against the Holder in accordance with
their respective terms, subject to limitations on enforcement by general
principles of equity and by bankruptcy or other laws affecting the enforcement
of creditors’ rights generally, and the Holder has full power and authority to
execute and deliver the Agreement, the Leak-Out Agreement and the other
agreements and documents contemplated hereby and to perform its obligations
hereunder and thereunder.

(b) The Holder understands that the Exchange Shares are being offered and sold
in reliance on specific provisions of Federal and state securities laws,
specifically Section 3(a)(9) of the Securities Act, and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the Holder set forth herein
for purposes of qualifying for exemptions from registration under the Securities
Act and applicable state securities laws.

(c) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Warrants free and clear of all rights and
Liens (as defined below). The Holder has the full power and authority to vote,
transfer and dispose of the Warrants free and clear of any right or Encumbrance
other than restrictions under the Securities Act and applicable state securities
laws. Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right of any person to
acquire all or any of the Warrants. As used herein, “Liens” shall mean any
security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.

(d) The execution, delivery and performance by the Holder of this Agreement and
the Leak-Out Agreement, and the consummation by the Holder of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Holder, (ii) conflict with or result in a breach
of or default (or an event which with notice or lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clauses (ii) and (iii)

 

4



--------------------------------------------------------------------------------

above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.

(e) The Holder is acquiring the Exchange Shares in the ordinary course of its
business. The Holder has such knowledge, sophistication, and experience in
business and financial matters so as to be capable of evaluation of the merits
and risks of the prospective investment in the Exchange Shares, and has so
evaluated the merits and risk of such investment. The Holder is an “accredited
investor” as defined in Regulation D under the Securities Act.

(f) To Holder’s knowledge, Holder is not an “affiliate” of the Company (as
defined in Rule 144 under the Securities Act) or the “beneficial owner” of more
than 10% of the Company’s outstanding common stock (as that term is defined
under the Exchange Act). Other than the Existing Warrants, the Holder is the
beneficial owner of                  shares of outstanding Company common stock.

(g) Holder has been given full and adequate access to information relating to
the Company, including its business, finances and operations as Holder has
deemed necessary or advisable in connection with Holder’s evaluation of the
Exchange. Holder has not relied upon any representations or statements made by
either the Company or its agents, officers, directors, employees or stockholders
in regard to this Agreement or the basis thereof. Holder has had the opportunity
to review the Company’s filings with the Securities and Exchange Commission.
Holder and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Holder understands that its investment in the Exchange
Shares involves a high degree of risk. Holder has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Exchange Shares. Holder is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the Exchange
Shares and the transactions contemplated by this Agreement.

(h) Holder acknowledges that the terms of the Exchange have been established by
negotiation between the Company and the Holders. Holder acknowledges that the
Company has not made any representation to such Holder about the advisability of
this decision or the potential future value of the Existing Warrants. HOLDER
ACKNOWLEDGES THAT, BY EXCHANGING THE EXISTING WARRANTS FOR SHARES OF COMMON
STOCK PURSUANT TO THIS AGREEMENT, SUCH HOLDER WILL NOT BENEFIT FROM ANY FUTURE
APPRECIATION IN THE MARKET VALUE OF THE EXISTING WARRANT.

4.    Disclosure of Transaction. The Company shall, on or before 9:30 a.m., New
York City time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). The Company shall file its Annual Report on Form
10-K on or prior to the date such filing is due under applicable securities laws
(the “10-K Filing”). From and after the filing of the 10-K Filing, the Company
shall have disclosed all material, non-public information (if any) provided up
to such time to the Holder by the Company or any of its Subsidiaries or any of
their respective officers, directors, employees, affiliates or agents, that is
not disclosed in the 8-K Filing or 10-K Filing. The Company shall not, and shall
cause its officers,

 

5



--------------------------------------------------------------------------------

directors, employees, affiliates and agents, not to, provide the Holder with any
material, nonpublic information regarding the Company from and after the filing
of the 10-K Filing without the express written consent of the Holder. To the
extent that the Company delivers any material, non-public information to the
Holder without the Holder’s express prior written consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agent with respect to, or a duty to the to
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agent or not to trade on the basis of, such
material, non-public information. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation. In addition, effective upon the filing of the
10-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement with respect to the
transactions contemplated by this Agreement or as otherwise disclosed in the 8-K
Filing or 10-K Filing, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and any of the Holder or any of their
affiliates, on the other hand, shall terminate. Neither the Company, its
Subsidiaries nor the Holder shall issue any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, the Company shall be entitled, without the prior approval of the
Holder, to make a press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing or (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) the Holder shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the Holder (which may be granted or withheld in the
Holder’s sole discretion), except as required by applicable law, the Company
shall not (and shall cause each of its Subsidiaries and affiliates to not)
disclose the name of the Holder in any filing, announcement, release or
otherwise.

5.    No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the Securities Act) or
solicit any offers to buy any security or take any other actions, under
circumstances that would require registration of the Exchange Shares under the
Securities Act or cause this offering of the Exchange Shares to be integrated
with such offering or any prior offerings by the Company for purposes of
Regulation D under the Securities Act.

6.    Section 3(a)(9) Exchange; Holding Period. The parties acknowledge and
agree that the Exchange is being completed in accordance with Section 3(a)(9) of
the Securities Act and, as the Existing Warrants were originally issued in a
registered offering, the Shares issued in exchange therefor shall take on the
registered characteristics of such Existing Warrants. The Company also
acknowledges that the holding period of the Exchange Shares may be tacked on to
the holding period of such Existing Warrants for purposes of Rule 144 of the
Securities Act (“Rule 144”). The Company agrees not to take a position contrary
to this Section 6. The Company acknowledges and agrees that (i) upon issuance in
accordance with the terms hereof, the Exchange Shares are eligible to be resold
without restriction pursuant to Rule 144, (ii) the Company is not aware of any
event reasonably likely to occur that would reasonably be expected to result in
the Exchange Shares becoming ineligible to be resold by the Holder pursuant to
Rule 144 and (iii) in connection with any resale of any Exchange Shares pursuant
to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such Exchange Shares are eligible for resale, assignment or
transfer under Rule 144, which shall not include an opinion of Holder’s counsel.

 

6



--------------------------------------------------------------------------------

The Company shall be responsible for any transfer agent fees or Depository Trust
Company fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of Exchange Shares in accordance herewith.

7.    Listing. The Company shall use reasonable best efforts to promptly secure
the listing or designation for quotation (as applicable) of all of the Exchange
Shares upon the Nasdaq Capital Market (the “Principal Market”) (subject to
official notice of issuance). The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 7.

8.    [Intentionally Omitted]

9.    Form D and Blue Sky. The Company shall make all filings and reports
relating to the Exchange as required under applicable securities or “Blue Sky”
laws of the states of the United States following the date hereof, if any.

10.    Effective Date. Except as otherwise provided herein, this Agreement shall
be deemed effective as of such date that the Company and the Holder shall have
duly executed and delivered this Agreement (the “Effective Date”).

11.    No Commissions. Neither the Company nor the Holder has paid or given, or
will pay or give, to any person, any commission, fee or other remuneration,
directly or indirectly, in connection with the transactions contemplated by this
Agreement.

12.    Termination. Notwithstanding anything contained in this Agreement to the
contrary, if the Effective Date has not occurred and the Company does not
deliver the Exchange Shares to the Holder in accordance with Section 1 hereof,
then, at the election of the Holder delivered in writing to the Company at any
time after the fifth (5th) Business Day immediately following the date of this
Agreement, this Agreement shall be terminated and be null and void ab initio and
the Existing Warrant shall not be cancelled hereunder and shall remain
outstanding as if this Agreement never existed.

13.    Most Favored Nation.

(a) The Company hereby represents and warrants as of the date hereof and
covenants and agrees from and after the date hereof that none of the terms
offered to any other holder of warrants to purchase Common Stock in the form of
the Existing Warrant outstanding as of the date hereof (including, without
limitation, any Other Holder) (each, an “Other Triggering Holder”) with respect
to any consent, release, amendment, settlement or waiver relating to any Other
Warrant or the terms, conditions and transactions contemplated hereby or by any
Other Agreement (each a “Settlement Document”), is or will be more favorable to
such Other Triggering Holder than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the

 

7



--------------------------------------------------------------------------------

Holder as it was in effect immediately prior to such amendment or modification
as if such amendment or modification never occurred with respect to the Holder.
The provisions of this Section 13 shall apply similarly and equally to each
Settlement Document.

(b) Holder acknowledges that the Company is negotiating with one or more Other
Holders to exchange Existing Warrants for Exchange Warrants. Holder has reviewed
the form of Exchange Warrant and the Exchange Agreement for such Holders and
agrees that such documents do not constitute a more favorable than the terms
offered in this Agreement and do not trigger any rights under Section 13(a)
above.

14.    Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

15.    Miscellaneous.

(a) Governing Law; Consent to Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Nothing contained herein shall
be deemed or operate to preclude either party from bringing suit or taking other
legal action against the other party in any other jurisdiction to collect on
such party’s obligations to the Holder, to realize on any collateral or any
other security for such obligations, or to enforce a judgment or other court
ruling in favor of the Holder. THE PARTIES HEREBY IRREVOCABLY WAIVE

 

8



--------------------------------------------------------------------------------

ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in accordance with Section 8 of the Existing Warrant.

(c)    Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the parties.

(d)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(e)    Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(f)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Existing Warrants.

(g)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

(h)    Survival. The representations, warranties and covenants of the Company
and the Holder contained herein shall survive the Closing and delivery of the
Exchange Shares.

(i)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

9



--------------------------------------------------------------------------------

(j)    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

[The remainder of the page is intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

COMPANY: TYME TECHNOLOGIES, INC. By:  

                                          

  Name:   Title:

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER:                                                               By:  

                                          

  Name:   Title: Aggregate Number of Shares of Common Stock issuable upon
exercise of Existing Warrant:                                          
Aggregate Number of Exchange Shares:                                          
DWAC Instructions:                                                              
                                                             
                                                             

 

[Signature Page to Exchange Agreement]